Citation Nr: 0945255	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDING OF FACT

The Veteran's service-connected psychiatric disability has 
not been manifested by symptoms such as (for example), panic 
attacks, suspiciousness, and mild memory loss.  Occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks has not been demonstrated.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent disabling for the service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
the burden of proving harmful error must rest with the party 
raising the issue.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  




The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates notice, was satisfied 
by way of a letter sent to the Veteran in March 2005.  This 
letter informed the appellant in detail of how to 
substantiate his claim, as well as the appellant's and VA's 
respective duties for obtaining evidence.

However, Dingess notice was not provided to the appellant 
prior to the initial unfavorable decision on the Veteran's 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a Statement 
of the Case (SOC) or a Supplemental Statement of the Case 
(SSOC), is sufficient to cure a timing defect).

Although the August 2007 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of an SSOC issued in August 2007.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal, because the timing 
error did not affect the essential fairness of the 
adjudication.  Furthermore, since the Veteran's appeal arises 
from his disagreement with the initial evaluation following 
the grant of service connection, his initial claim has been 
substantiated, additional notice is not required, and any 
defect in previous notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records, as well as VA and private 
treatment records.  VA psychological examinations were 
afforded the Veteran in June 2005 and June 2007.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra.

II.  Increased Rating for Psychiatric Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.  Therefore, 
the Board will address the entire appeal period. 

In an August 2005 rating decision, the Veteran was granted 
entitlement to service connection for an anxiety disorder, 
claimed as PTSD, and assigned an initial 10 percent rating.  
The Veteran appealed, seeking a higher disability rating.  

The Veteran's service-connected psychiatric disability is 
rated under the General Rating Formula for Mental Disorders, 
found at 38 C.F.R. § 4.130 (2009).  

A 10 percent rating is assigned for mental illnesses, 
including anxiety disorders and PTSD, where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or where symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130 (2009).

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of the Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association ("DSM-IV").  
38 C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
Id.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

It appears that the Veteran first sought mental health 
treatment from a private psychologist, Dr. J.J., in February 
2005 after he was referred from his local Vet Center.  He 
complained of feelings of guilt and loss associated with his 
experiences in Vietnam, as well as depression, anxiety, sleep 
disturbances, diminished energy and concentration, and 
hypervigilance.  He reported having dreams and flashbacks of 
his time in Vietnam, and stated that he has been described by 
family members as emotionally distant.  He reported drinking 
three to four alcoholic beverages on a daily basis.  He was 
diagnosed with PTSD and assigned a GAF score of 50/65.  

In June 2005, the Veteran was afforded a VA examination.  He 
described combat experience in Vietnam, and reported that he 
experienced hypervigilance and intrusive thoughts and 
memories of Vietnam, often triggered by heavy rain or 
helicopters.  He also described nightmares approximately once 
every couple of weeks, as well as night sweats once or twice 
or week and disturbed sleep.  He reported that his wife has 
described him as distant and moody since his return from 
Vietnam.  He described himself as a perfectionist who tends 
to get depressed when the world does not live up to his 
expectations.  He reported drinking three to four alcoholic 
drinks a day.  He said he had been married to his high school 
sweetheart for almost forty years and had three children with 
whom he had a good relationship.  He retired in May 2004 
after working thirty seven years for the same company.  

On examination, the Veteran was cooperative, friendly, and 
well-oriented.  There was no evidence of perceptual 
disturbances or suicidal or homicidal ideations, and his 
cognitive functioning appeared intact.  The examiner noted 
that while the Veteran has been exposed to stressful 
experiences in Vietnam and displayed some symptoms of PTSD 
such as experiencing nightmares and intrusive memories of 
Vietnam, avoidance of reminders of Vietnam, and heightened 
physiological arousal, he failed to meet the diagnostic 
criteria in two areas: first, there did not appear to be 
persistent avoidance in three areas and secondly, the 
severity criterion was not met in that the Veteran's symptoms 
have not significantly interfered with his social or 
occupational functioning.  The examiner speculated that the 
alcohol use and the transition to retirement could be 
exacerbating his current psychological symptoms.  He 
diagnosed the Veteran with anxiety disorder, not otherwise 
specified, and alcohol dependence.  He assigned a GAF score 
of 70.

In January 2006, the Veteran sought mental health treatment 
from VA and underwent an initial mental health assessment.  
He reported feeling down and hopeless and described problems 
with sleeping, hypervigilance, nightmares, and flashbacks.  
The Veteran was currently retired, and resided with his wife 
of thirty seven years.  He reported being active in church 
and other community activities and described several hobbies 
including boating, golf, and travel.  

On examination, the Veteran reported a euthymic mood and 
related appropriately and calmly to the examiner with a broad 
range of affect.  He appeared alert, oriented, and attentive 
throughout the interview.  He denied suicidal or homicidal 
ideations, delusions or hallucinations, and difficulty 
concentrating.  There was no evidence of psychosis or a 
formal thought disorder.  His judgment, insight, and 
intelligence appeared normal.  He was diagnosed with PTSD and 
assigned a GAF score of 45.  

VA treatment records through April 2007 show that the Veteran 
had participated regularly in PTSD group therapy and is 
described as having made nice progress in sharing his 
feelings and showing sensitivity and support for other group 
members.  He was retired, and had begun drawing his Social 
Security benefits at age 62.  He had also made progress in 
improving his relationship with his spouse, and reported 
participating in a number of social and leisure activities 
including traveling with his wife, visiting with his children 
and grandchildren, golfing and fishing with friends, and 
participating in a bible study group and the church choir.  

In June 2007, the Veteran was afforded another VA 
examination.  At that interview, he denied nightmares, 
flashbacks, depression, anxiety, and hypervigilance.  He did 
report continued difficulty in falling or staying asleep, 
irritability, and withdrawal.  He stated that he used to get 
very upset when reminded of stressful combat experiences, but 
no longer does because of the therapy he has received from 
VA.  His primary concern seemed to be improving his 
relationship with his spouse of many years.  He reported a 
positive relationship with his three children and described 
involvement in a number of social and leisure activities both 
alone and with his spouse.  He denied any history of suicide 
attempts or violence and denied any financial or legal 
problems.  He also reported that he has cut back 
significantly on his alcohol consumption since his last VA 
examination.  

On examination, the Veteran appeared clean, neatly groomed, 
and appropriately dressed.  His speech was clear, coherent, 
and spontaneous.  His affect was appropriate and his attitude 
was cooperative and friendly.  He reported that, although his 
wife thinks he is depressed, he does not think he is.  His 
attention, memory, and thought processes appeared intact and 
he was well-oriented.  There was no evidence of delusions, 
hallucinations, suicidal or homicidal ideations, panic 
attacks, obsessive or ritualistic behavior, inappropriate 
behavior, impaired impulse control, or episodes of violence.  
The Veteran was described as above average intelligence, with 
good insight and judgment.  He was able to maintain minimum 
personal hygiene and complete activities of daily living 
without any problems.  The examiner concluded that, although 
he displayed some symptoms of PTSD, he did not meet the 
diagnostic criteria for this disorder.  The examiner stated 
that although the Veteran has experienced significant combat 
stressors which would satisfy the diagnostic criteria, he 
does not endorse avoidance symptoms, appears to have resolved 
his re-experiencing symptoms effectively with therapy, and 
his symptoms have not significantly interfered with his 
social and occupational functioning.  The examiner concluded 
that the Veteran does not have a disability related to his 
combat experiences.  He was assigned a GAF score of 70.  

Also of record is a March 2005 letter from the Veteran's 
spouse.  She reported that the Veteran was different after he 
returned from Vietnam and that since then he has been moody, 
defensive, inflexible, impatient, intolerant, easily 
irritated, and emotionally unavailable.  She also reported 
that he has showed signs of nervousness, depression, 
perfectionism, and physical shaking and trembling, and 
consumes alcohol on a daily basis.  

Having considered all the above evidence, the Board finds 
that the Veteran has been appropriately rated for all periods 
on appeal.  His symptoms more closely match the criteria for 
a 10 percent disability rating.  He is now retired, so his 
symptoms cannot interfere with his occupational functioning.  
His symptoms of depression, irritability, intrusive thoughts, 
nightmares, and chronic sleep impairment may have caused some 
impairment of social functioning.  However, the evidence of 
record suggests that the Veteran has a strong relationship 
with his wife of forty years, a good relationship with his 
children, and friends with whom he regularly spends time.  He 
is involved in a number of leisure and social activities, 
including involvement in his church.  There is no evidence of 
impaired judgment, memory, or thought processes.  He has 
denied suicidal or homicidal ideations.  His service-
connected psychiatric disability has not resulted in any 
legal or financial problems.  Nor is there any evidence that 
he is unable to manage routine care or the activities of 
daily living.  The Veteran appears to have benefited from his 
group and individual therapy.

While Dr. J.J. assigned the Veteran a GAF score of 50/65 and 
the mental health provider who assessed him in January 2006 
assigned a GAF score of 45, both VA examiners have assigned 
the Veteran a GAF score of 70 and have described his social 
and occupational impairment as mild.  Indeed, the June 2007 
examiner did not feel that the Veteran's symptoms are severe 
enough to interfere with social or occupational functioning.  
The Board finds that these higher scores appear to more 
accurately reflect the evidence of record.  The Veteran is 
presently retired after a nearly forty-year career working 
for the same employer, and appears to be financially stable.  
He has successfully raised three children with his wife of 
forty years, with whom he appears to have a strong and 
committed relationship, despite some marital problems.  In 
addition despite his reported psychological symptoms, 
including his alleged irritability and withdrawal, he has an 
active social life with his friends and family and regularly 
participates in a number of leisure activities.  He also 
interacts supportively with others in his PTSD therapy group.  
There is no evidence that his service-connected psychiatric 
disability has ever caused legal problems or violent or 
inappropriate behavior.  The preponderance of the evidence 
shows that the Veteran has functioned highly successfully 
both socially and occupationally.  


The Board finds that the VA examinations and treatment 
records provide evidence against a higher rating beyond 10 
percent for the Veteran's service connected psychiatric 
disability, clearly providing highly probative evidence 
against a finding that a 30 percent evaluation has been met 
in this case, outweighing the Veteran's statements and other 
evidence that supports this claim.  

While both the Veteran and his wife have reported that he has 
suffered from symptoms of PTSD since his return from Vietnam, 
and feel that the his symptoms and his experiences warrant a 
higher rating, it is important for the Veteran to understand 
that VA disability ratings are based on the current level of 
functioning, not on any problems he has experienced in the 
past.  Also, disability ratings are assigned based on the 
degree of social and occupational impairment a disability 
causes, which may or may not be the same as a veteran's 
subjective psychological distress or the severity of the 
traumatic events in service which caused this psychological 
distress.  The Veteran should not view a disability rating of 
10 percent as a determination that his combat experience in 
Vietnam was not a difficult and traumatizing experience or 
that the psychological problems he experiences now are not 
significant.  The Board views with high regard the Veteran's 
service in Vietnam, and his numerous awards and decorations, 
including the Vietnam Service Medal, Bronze Star, and Combat 
Infantryman Badge.  At present, however, his disability 
rating reflects the fact that the Veteran has been able to 
successfully function socially and occupationally in spite of 
the symptoms of his service-connected psychiatric disability.  

The Board has also considered whether the Veteran's service-
connected psychiatric disability warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).


ORDER

The appeal is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


